Mr. Justice ¡Thomas delivered the opinion of the court: Claimant is a physician. He made application to Dr. George A. Zeller, managing officer of the Peoria State Hospital, for a position in that institution. About October 12, 1925, he was given temporary employment as assistant physician, and remained there until about June 5, 1926. He had never taken the civil service examination and had not been certified by the Civil Service Commission. His salary was $150.00 per month and maintenance for himself and family. His work at the hospital was not satisfactory. Many complaints were made by the Assistant Superintendent and others in charge of the patients of claimant’s unconcern for the welfare of those under him. He was neglectful of his duties and there was constant friction between him and those in charge of the various departments of the institution. His conduct was such that it became prejudicial to the best interests of the hospital and its inmates to retain him, and he was notified in the latter part of April, 1926, that he would be relieved from duty May first. He was discharged at that time and thereafter was given no assignment and performed no duties at the hospital. He was permitted, however, by Dr. Zeller the courtesy of occupying his quarters at the hospital until he could find some other position. As these facts are clearly shown by the evidence, it is apparent that claimant is not entitled to any salary after May 1,1926. The claim is therefore denied and case dismissed.